DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 01/20/2014 these drawing are acceptable by the examiner.

Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2012/0036139 A1) in view of Cui et al. (US 2010/0070500 A1) and further view of Matsui et al. (US 2003/0065562 A1).
  	 Regarding claims 1, 8 and 15. Okamoto teaches a computer-implemented method comprising:
 	analyzing, by a processor, metadata of a data package comprising personal identifying information (Paragraphs [0019], [0027-0028] fig.1 Illustrate and teach the storage unit 102 that store metadata contain information such as person name see fig.3);
 	extracting, by the processor, column names or key names from the metadata (Paragraphs [0019], [0028], [0037], fig.1, extracting unit 103 that extract title, person from metadata).
 	Okamoto is silent on
 	mapping, by the processor, the column names or the key names, to a classification indicating whether data values associated with the column names or the key names are configured to be unprocessed, anonymized or pseudonymized during processing of the data values; and
 	outputting, by the processor, a configuration file instructing a pseudonymizer to pseudonymize the data values associated with the column names or the key names classified to be pseudonymized.
	In an analogous art, Cui teaches 

 	mapping, by the processor, the column names or the key names, to a classification indicating whether data values associated with the column names or the key names are configured to be unprocessed, anonymized or pseudonymized during processing of the data values (Paragraphs  [0040], [0059], [0076], [0080], [0212] teach mapping column name and classification structure indicated values associate with metadata).	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Okamoto with Cui’s system such that mapping, by the processor, the column names or the key names, to a classification indicating whether data values associated with the column names in order to provide a quickly identify personal information.
	However, the combination of Okamoto and Cui is silent on
	outputting, by the processor, a configuration file instructing a pseudonymizer to pseudonymize the data values associated with the column names or the key names classified to be pseudonymized.
	In an analogous art, Matsui teaches
 	outputting, by the processor, a configuration file instructing a pseudonymizer to pseudonymize the data values associated with the column names or the key names classified to be pseudonymized (Paragraphs [0086], [0106], [0118] teach pseudonym ID  utilizing an anonymizing function).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Okamoto and Cui with Matsui’s system such that a configuration file instructing a pseudonymizer to pseudonymize the data values associated with the column names or the key names classified to be pseudonymized in order to correctly identify personal data whom they belong too.

Claim(s) 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2012/0036139 A1) in view of Cui et al. (US 2010/0070500 A1) in view of Matsui et al. (US 2003/0065562 A1) and further view of Shapur et al. (US 2020/0081899 A1).
 	Regarding claims 2, 9 and 16. Okamoto, Cui and Matsui teach the computer-implemented method of claim 1, but is silent on
 	receiving, by the processor, user feedback amending the classification of one or more column name or key name;
 	retraining, by the processor, a classification model as a function of the user feedback; and
 	outputting, by the processor, a revised configuration file adopting amendments to the classification of the one or more column name or key name.
	In an analogous art, Shapur teaches 
	receiving, by the processor, user feedback amending the classification of one or more column name or key name (Paragraphs [0008] teach user feedback to correct the data columns);
 	retraining, by the processor, a classification model as a function of the user feedback (Paragraph [0120] teach training dataset based on user feedback) ; and
 	outputting, by the processor, a revised configuration file adopting amendments to the classification of the one or more column name or key name (Paragraphs [0119-0120], [0148] teach processor perform output).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Okamoto, Cui and Matsui with Shapur’s system such that user feedback amending the classification of one or more column name or key name ,retraining classification model and outputting a revised configuration file in order to provide an accurate data information  in each column name.

Allowable Subject Matter
Claims 3-7, 10-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641